Citation Nr: 0615757	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  99-00 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
prior to March 4, 2005, for an undiagnosed illness manifested 
by memory loss, fatigue and sleep disturbance. 

2.   Entitlement to an evaluation in excess of 30 percent 
from March 4, 2005, for an undiagnosed illness manifested by 
memory loss, fatigue and sleep disturbance. 

3.  Evaluation of an undiagnosed illness manifested by 
nausea, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	AMVETS



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1981, from April 1983 to January 1988, and from November 1988 
to September 1994.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2002 rating 
decision, by the St. Petersburg, Florida, Regional Office 
(RO), which granted service connection for memory loss, 
fatigue, and sleep disturbance as due to an undiagnosed 
illness, evaluated as 10 percent disabling, effective July 
29, 1997.  That rating action also granted service connection 
for nausea as due to an undiagnosed illness, evaluated as 10 
percent disabling, effective July 29, 1997.  The veteran 
perfected a timely appeal to the above decisions.  The 
veteran appealed for higher initial ratings.  The veteran and 
his spouse testified at a hearing before a Decision Review 
Officer (DRO) at the RO in April 2004.  A transcript of that 
hearing is of record.  

In October 2004, the Board remanded the case to the RO for 
further evidentiary development.  VA compensation 
examinations were conducted in March 2005.  By a rating 
action of October 2005, the RO increased the evaluation for 
memory loss, fatigue, and sleep disturbance from 10 percent 
to 30 percent, effective March 4, 2005.  As higher 
evaluations for the veteran's disability are available both 
prior to and since March 4, 2005, and the veteran is presumed 
to seek the maximum available benefit for a disability, 
claims for higher ratings at each stage (as indicated on the 
title page) remain viable on appeal.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

In April 2006, the veteran's representative submitted 
additional evidence directly to the Board, and waived the 
right to initial review by the RO.  See 38 C.F.R. § 20.1304 
(2005).  


FINDINGS OF FACT

1.  Prior to March 4, 2005, the veteran's undiagnosed illness 
manifested by memory loss, fatigue and sleep disturbance has 
been manifested by symptoms of sleep disturbance, mood 
swings, depression, impairment of concentration, short-term 
memory loss, and Global Assessment of Functioning (GAF) 
scores ranging from 55 to 63, which caused moderate 
impairment in social and industrial functioning.  

2.  The veteran's undiagnosed illness manifested by memory 
loss, fatigue and sleep disturbance is not shown to be 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as panic 
attacks, impaired judgment, and difficulty establishing and 
maintaining effective work and social relationships.  

3.  The veteran's undiagnosed illness manifested by nausea is 
manifested by symptoms that do not approximate more than mild 
impairment with recurring symptoms once or twice yearly.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for an 
undiagnosed illness manifested by memory loss, fatigue, and 
sleep disturbance are met for the period prior to March 4, 
2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.130, Diagnostic Codes 
8894-9440 (2005).  

2.  The criteria for an evaluation in excess of 30 percent 
for memory loss, fatigue, and sleep disturbance have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5106, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.130, 
Diagnostic Codes 8894-9440 (2005).  

3.  The criteria for a rating in excess of 10 percent for the 
veteran's disability manifested by nausea have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.114, Diagnostic Codes 
8873-7305 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in October 2002 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
recertification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Another letter was issued in February 
2005.  Those letters informed the veteran of the evidence 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

In this case, all identified medical records relevant to the 
issues on appeal have been requested or obtained.  VA 
provided the veteran with medical examinations in August 2000 
and March 2005.  The available medical evidence is sufficient 
for an adequate determination of the veteran's claim.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  


II.  Factual background.

The record indicates that the veteran had service in 
Southwest Asia from December 1990 to May 1991.  A VA general 
examination report, dated in April 1998, noted that the 
veteran complained of symptoms related to the Persian Gulf, 
including nausea, memory loss, headaches, and fatigue.  The 
pertinent diagnosis was that the veteran had an unexplained 
and undiagnosed medical illness as a result of military 
service in Southwest Asia, with manifestations that included 
fatigue, nausea, and short term memory loss.  The examiner 
stated that none of the mentioned symptoms were attributed to 
a known clinical diagnosis.  An addendum report, dated in May 
1998, again noted that the veteran's symptoms of fatigue, 
nausea, short-term memory loss, and sleep disturbance were 
all undiagnosed illnesses related to Persian Gulf service.  

A report of a March 1999 VA examination for mental disorders 
notes that the appellant, when last evaluated, was given a 
psychiatric test which suggested that he focused on his 
physical symptoms and a provisional diagnosis of somatoform 
disorder was given with the provision that that might apply 
if there were no physical diagnoses which could explain his 
physical symptoms.  Since that time, he had been diagnosed 
with an undiagnosed illness, which was typical for Gulf War 
veterans; that is, these veterans often complained of short 
term memory loss, forgetfulness, and joint pains.  It seemed 
likely that his memory loss was due partially due to Persian 
Gulf service and possibly due to his perfectionistic 
tendencies.  His sleep disorder, by his own admission, was 
due to his pain and having to get up for frequent urination.  
His symptoms did not qualify for a psychiatric diagnosis at 
that time.  

The veteran was afforded another VA examination in August 
2000, at which time he indicated that he sometimes forgets 
things.  The veteran stated that his fatigue has improved 
from before; however, he occasionally gets tired.  The 
veteran also reported that he had a sleep disturbance, and he 
sometimes wakes up at night because of pain in his shoulders.  
The veteran also noted that he experienced nausea about once 
a week; but, there was no vomiting, no abdominal pain, and no 
other gastrointestinal (GI) symptoms.  It was noted that no 
illness has been diagnosed with which to attribute the 
nausea.  On examination, the veteran was alert and oriented, 
in no pain or acute respiratory distress.  He appeared to 
have adequate memory and judgment, and he was cooperative 
with the history and physical examination.  The abdomen was 
soft, nontender, no organomegaly or masses; bowel sounds were 
positive.  No hernias were noted.  The examiner noted that 
the memory loss, fatigue, sleep disturbance, and nausea were 
likely to be secondary to undiagnosed illness.  

Received in July 2003 and November 2003 were VA progress 
notes, dated from January 2003 through November 2003, showing 
ongoing clinical evaluation and treatment for several 
disabilities, including a mood disorder secondary to chronic 
pain.  During a clinical visit in February 2003, the veteran 
complained of depression.  It was noted that he was placed on 
Zoloft when seen in triage area for depression secondary to 
chronic pain, and he had suicidal ideations; his symptoms 
subsequently improved.  However, the veteran indicated that 
he had become more irritable in the last few days.  He noted 
that, since the talk about the war, he has experienced 
flashbacks; at times, he has awakened soaking wet without 
associated nightmares.  He noted that his depression was not 
associated with pain as he kept himself medicated.  Following 
a mental status examination, he was diagnosed with mood 
disorder NOS, moderate; he was assigned a global assessment 
functioning score of 55.  On May 7, 2003, the veteran was 
seen for evaluation of his chronic pain.  It was noted that 
he still had nausea, fatigue, depression, and worse short 
term memory.  The assessment was depression.  He was also 
seen for psychological therapy, and was diagnosed with mood 
disorder NOS; his disability was described as moderate and he 
was assigned a GAF score of 60.  Similar findings were 
reported in August 2003.  When seen in November 2003, it was 
noted that the veteran appeared to be in pain.  Mood was 
dysphoric.  Affect was mildly constricted.  Memory, judgment 
and insight were fair.  The assessment was mood disorder 
secondary to chronic pain, moderate; a GAF score of 63 was 
assigned.  

Received in April 2004 was the report of a physical 
evaluation conducted by Dr. Mohammad Iqbal in December 2003.  
It was noted that he presented to the office complaining of a 
3-day history of nausea, vomiting, diarrhea, with generalized 
aching and weakness.  No emesis, hematemesis or melena was 
noted.  On examination, the abdomen was soft; no tenderness 
was elicited and no masses were felt.  The impression was 
possible viral gastroenteritis; fibromyalgia; depression; and 
anxiety neurosis.  Also received in April 2004 was a VA 
progress note, dated in November 2003, at which time the 
veteran reported waking up at 2 am for the last couple of 
weeks and having difficulty going back to sleep; he stated 
that pain usually woke him up.  The examiner noted that she 
would increase the veteran's medication to improve sleep, 
pain and depression.  The impression was mood disorder 
secondary to chronic pain, moderate; a GAF score of 63 was 
assigned.  When seen in March 2004, it was noted that the 
veteran appeared to be in pain.  Mood was described as 
depressed.  Affect was constricted and mildly sedated.  
Memory, judgment and insight were fair.  The assessment was 
mood disorder secondary to chronic pain, moderate; the 
examiner assigned a GAF score of 62.  

Also received in April 2004 was a VA progress note, dated in 
January 2003, which show that the veteran was seen for 
complaints of increased pain in the lumbar spine, knees, feet 
and shoulders.  He indicated that he was no longer able to 
walk well and had stopped exercising.  The assessment was new 
onset depression; the examiner stated that, at this time, 
difficulty with short term memory and concentration were all 
part of a severe and worsening Persian Gulf Syndrome.  

At his personal hearing in April 2004, the veteran testified 
that he had difficulty with memory loss.  The representative 
noted that the veteran kept stickers all over his office to 
remind him of things; he also noted that the veteran e-mail 
reminders to himself at home, and from home he e-mail 
reminders to himself at work.  The representative also 
testified that the veteran had a tendency to lose his train 
of thought.  The veteran indicated that he often became 
frustrated due to severe pain in his shoulders.  The veteran 
related that some days he had difficulty keeping his eyes 
open at work; he noted that he had been prescribed medication 
for his fatigue.  The veteran's spouse testified that his 
fatigue is a chronic condition; she noted that if the veteran 
sits down for any period of time, he falls asleep.  The 
veteran indicated that he gets 5 to 6 hours of sleep at 
night, but he usually wakes up during the night.  

The veteran was afforded a VA examination in March 2005, at 
which time it was noted that he was still employed, but he 
reported that his employer was quite accommodating of his 
mistakes and crying spells.  Psychiatrically, the veteran had 
no history of hospitalizations or suicide attempts; he 
initially began receiving psychiatric treatment in 2003 for 
depression.  The veteran reported chronic pain and fatigue 
that was quite bothersome to him; he indicated that he had 
crying spells that were uncontrollable and occurred at work, 
causing him significant embarrassment and making him the 
target of ridicule.  He also complained of memory problems 
and presented some checks that he had written that he did not 
sign or otherwise complete.  He reported that similar lapses 
in memory occurred at work and that he had forgotten where he 
parked his car at times; as a result, he and his wife have 
considered that she begin to manage the family finances.  The 
veteran indicated that he experienced bouts of depression and 
that he was quite frustrated with his pain and memory 
problems; he also had a tendency to become quite irritated at 
times.  He indicated that he avoided crowds.  

On mental status examination, the veteran was alert, 
cooperative, and oriented x4.  He was casually though neatly 
dressed and well groomed.  Thought processes were logical and 
goal oriented; speech was coherent and spontaneous.  No 
inappropriate behaviors were noted.  His mood was dysphoric 
and his affect was mood congruent.  He denied any suicidal or 
homicidal ideations.  No evidence of thought disorder was 
noted.  Memory difficulties were noted.  Insight and judgment 
appeared to be adequate.  The veteran indicated that his 
sleep was broken because of pain.  The pertinent diagnosis 
was mood disorder secondary to general medical condition, 
cognitive disorder, NOS; the GAF score was 55.  The examiner 
stated that, based on the veteran's reports of lapses of 
memory, his capacity to manage his financial affairs may be 
impaired.  

The veteran was also afforded an examination for evaluation 
of his nausea.  The veteran indicated that he experiences 
symptoms of nausea every other day; in the last month, he 
vomited twice.  No vomiting of blood.  There was no history 
of peptic ulcer disease.  The veteran stated that his 
appetite is too good; he gained about 40 to 50 pounds in the 
last 10 years and about 30 pounds in the last 2 years.  No 
other association with this nausea other than the diarrhea; 
he also reported occasional abdominal cramps or abdominal 
pain with the nausea.  The veteran indicated that he felt 
tired and took naps during the day.  On examination, it was 
noted that the veteran weighed 237 pounds.  The inspection of 
the abdomen showed some stretch marks from weight gain.  The 
abdomen was soft and nontender with no organomegaly or 
masses.  The examiner stated that the veteran's nausea was 
likely mild in nature because he had been gaining weight and 
he had good appetite; he noted that the veteran had an 
episode of viral gastroenteritis as diagnosed by his private 
doctor, but it could not explain the continuation of his 
nausea.  The examiner also noted that the veteran's memory 
loss, fatigue, and sleep disturbance seemed to be related to 
his history of depression or mood disorder.  

Received n March 2006 was a lay statement from a co-worker of 
the veteran, dated in February 2006, indicating that she has 
witnessed the veteran's problem with short term memory.  She 
noted that the veteran had difficulty remembering the files 
he was dealing with, or what he may or may not have told a 
client.  Also received in March 2006 was a copy of a lay 
statement from the veteran's wife, dated in February 2004, 
attesting to the veteran's memory loss.  She stated that the 
veteran has become increasingly forgetful, particularly 
concerning financial matters.  


III.  Legal Analysis-Higher Evaluations.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found. In other words, the 
evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2005).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

A.  Entitlement to higher evaluation for memory loss, 
fatigue, and sleep disturbance.

Service connection was granted for memory loss, fatigue and 
sleep disturbance in a rating action of April 2002; at that 
time, the veteran's undiagnosed illness manifested by memory 
loss, fatigue and sleep disturbance was assigned a 10 percent 
disability rating under the provisions of Diagnostic Codes 
8894-9440.  Codes in the 8800 range denote the malady is due 
to an undiagnosed illness; they reflect internal guidelines 
as to how undiagnosed illnesses are to be evaluated.  M21-1, 
MR, Part IV.  Under Diagnostic Code 9440, a 10 percent 
evaluation may be assigned with occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or with symptoms 
controlled by continuous medication.  A 30 percent evaluation 
will be assigned with occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  


A 50 percent evaluation will be assigned for a psychiatric 
disorder which produces occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

The Global Assessment of Functioning (GAF) Scale involves 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness. A score of 
41-50 involves serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals) or serious impairment in social, 
occupational functioning (e.g., no friends, unable to keep a 
job).  

A score of 51-60 involves moderate symptoms, such as flat 
affect and circumstantial speech, occasional panic attacks, 
or moderate difficulty in social or occupational functioning 
(e.g., few friends or conflicts with peers or co-workers).  

A score of 61-70 reflects some mild symptoms (depressed mood 
and mild insomnia) or some difficulty in social or occupation 
functioning but generally functioning pretty well, with some 
meaningful interpersonal relationships.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  

Initially the Board notes that the RO has rated the memory 
loss, fatigue, and sleep disturbance as an undiagnosed 
illness to be rated by analogy to an adjustment disorder.  
Separately, the RO granted service connection for a mood 
disorder as secondary to chronic pain, evaluated under 
Diagnostic Code 9422, also a psychiatric disorder.  The Board 
notes that nothing in the Board's prior decision dictated 
that various forms of psychiatric impairments were to be 
separately rated, just that the mood disorder was to be 
recognized as service-connected.  

(i). Evaluation in excess of 10 percent prior to March 4, 
2005.

A review of the record, during the period prior to March 4, 
2005, discloses that the veteran has suffered from ongoing 
sleep disturbance, fatigue, and significant memory loss.  
Examining the evidence during this time period, the veteran 
had problems with chronic pain, depression, memory loss, 
fatigue and he reported that he woke up at night because of 
pain in his shoulders.  GAF scores ranged from 55 to 63.  VA 
examiners of record have opined that the veteran's mood 
disorder due to chronic pain is productive of disabling 
manifestations approximating moderate impairment.  The 
examiners have also indicates that his sleep disturbance, 
fatigue and memory loss are related to the veteran's mood 
disorder.  The record shows that the veteran has required 
ongoing psychological evaluation and therapy for depression 
and mood disorder.  

Resolving doubt in favor of the veteran, and in view of his 
treatment and continuing symptomatology, the Board finds that 
the foregoing findings are commensurate with the assignment 
of a 30 percent disability evaluation under Diagnostic Codes 
8894-9440.  The evidence therefore supports the award of a 30 
percent evaluation during this time period.  

In view of the fact that VA examiners have recognized a level 
of psychiatric impairment beyond mild and to a moderate 
degree, the Board cannot ignore their competent and 
professional assessment.  Accordingly, the Board finds that 
there exists a question as to which of two evaluations would 
more properly classify the severity of the veteran's 
psychiatric disorder, manifested by memory loss, fatigue, and 
sleep disturbance.  The veteran's overall psychiatric 
constellation more closely approximates the level of 
impairment contemplated in the next higher evaluation of 30 
percent.  In cases such as this where there is a question as 
to which of two evaluations would more properly assess the 
extent of severity of a disability, the higher of the two 
evaluations should be assigned with resolution of any 
reasonable doubt in favor of the veteran.  38 C.F.R. 
§§ 3.102, 4.3 (2005).  

Accordingly, the Board finds that the evidentiary record 
supports a grant of entitlement to an initial increased 
evaluation of 30 percent for a disability manifested by 
memory loss, fatigue, and sleep disturbance.  The Board is of 
the opinion that the increased evaluation should be effective 
as of the date of the grant of service connection, with no 
basis for assignment of "staged" ratings as the record does 
not necessarily suggest fluctuations in the level of severity 
of the veteran's psychiatric disorder.  See Fenderson, supra.  

B.  Evaluation in excess of 30 percent.

After applying the above criteria to the facts of this case, 
the Board concludes that the preponderance of the evidence is 
against an evaluation in excess of 30 percent for the 
veteran's service-connected memory loss, fatigue, and sleep 
disturbance.  

The veteran's psychiatric disorder, as reflected in the 
evidence of record, show moderate difficulty in social and 
occupational functioning with occasional decrease in work 
efficiency with intermittent periods of inability to perform 
occupational tasks.  The veteran's subjective complaints 
include chronic pain, depression, moodiness, interrupted 
sleep, short term memory loss, and fatigue.  The evidence of 
record, as reported in the March 2005 examination report, 
reflects that the veteran suffers from moderate impairment 
due to his memory loss, fatigue and sleep disturbance.  The 
examiner noted that the veteran's memory lapses and mood 
disturbance, as well as sleep difficulty were all related to 
his chronic pain and depression.  He was assigned a GAF score 
of 55, which is reflective of a moderate impairment.  
Further, during the most recent VA examination in March 2005, 
the veteran indicated that he was still employed.  The Board 
finds that the over-all picture of the veteran's psychiatric 
disorder is more consistent with a 30 percent disability and 
no higher rating is warranted at this time.  

Although the veteran has been found to experience some of the 
criteria contemplated for the next higher disability rating 
of 50 percent, such as disturbances of mood, examination 
reports have not shown the presence of most of the other 
symptoms, such as circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once per week, 
flattened affect, difficulty in understanding complex 
commands, impaired judgment, and impaired abstract thinking.  
Furthermore, the disturbance of mood was separately rated.  
The Board thus finds that the veteran's psychiatric disorder, 
manifested by memory loss, fatigue, and sleep disturbance is 
not of such severity as to warrant a 50 percent disability 
rating under the provisions of Diagnostic Code 9440 (2005).  
The veteran's GAF score of 55 supports this conclusion.  

While the evidence supports a 30 percent disability rating, 
the criteria for a 50 percent rating are not met.  Again, the 
veteran was able to maintain a full time job.  Upon 
examination, his thought process was goal directed, and 
insight and judgment appeared fair.  Speech was normal, and 
there were no complaints of any panic attacks.  Affect was 
also appropriate.  Therefore, a disability rating in excess 
of 30 percent is not warranted.  For the reasons and bases 
expressed above, the Board finds that a rating evaluation in 
excess of 30 percent for the veteran's memory loss, fatigue, 
and sleep disturbance is not warranted.  As such, his appeal 
is denied.  

The Board has also considered the veteran's written 
statements that his psychiatric symptoms are worse than 
currently evaluated.  However, the Board has weighed his 
complaints against the over-all medical evidence of record 
and finds that no more than the currently-assigned 30 percent 
disability rating is warranted.  

C.  Higher evaluation for a disability manifested by nausea.

The veteran contends that his service-connected disability 
manifested by nausea is more disabling than currently 
evaluated.  The veteran's disorder is rated by analogy as 10 
percent disabling under 38 C.F.R. § 4.114, DC 7305.  Under 
that code, a 10 percent evaluation is granted for a mild 
ulcer with recurring symptoms once or twice a year. A 20 
percent evaluation is granted for moderate duodenal ulcer, 
with recurring episodes of severe symptoms two to three times 
a year averaging 10 days in duration; or with continuous 
moderate manifestations.  A 40 percent evaluation is granted 
for moderately severe duodenal ulcer, which is less than 
severe but with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year.  A 60 percent evaluation is assigned for severe 
duodenal ulcer with pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  See 38 C.F.R. 
§ 4.114, DC 7305 (2005).  

Evidence relevant to the current severity of the veteran's 
disorder includes a March 2005 VA examination.  After 
reviewing the claims folder, the examiner stated that the 
veteran's nausea was mild in nature because he had been 
gaining weight and he had good appetite.  The examiner 
reported only one episode of viral gastroenteritis, which was 
diagnosed by the veteran's private doctor; however, he noted 
that this could not explain the continuation of the veteran's 
nausea.  It was noted that the veteran had no history of 
peptic ulcer disease.  On physical examination, abdominal 
examination was negative, except for some stretch marks from 
weight gain.  

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for an initial 
rating in excess of 10 percent for his service-connected 
disability manifested by nausea.  The Board finds that the 
competent medical evidence does not show that the service-
connected nausea is manifest by recurring episodes of severe 
symptoms two or three times a year averaging ten days in 
duration, or with continuous moderate manifestations.  

While the veteran's complaints of some pain and other 
discomfort may be due to his service connected 
gastrointestinal symptoms, such complaints do not satisfy the 
criteria for a 20 percent, or higher, rating under Code 7305 
because there is no medical, laboratory, or other clinical 
evidence of recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration, or of even 
occasional, much less continuous, moderate manifestations.  
In fact, contemporaneous medical evidence is essentially 
negative for any objective evidence of symptoms related to 
GERD or duodenal ulcer.  

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.  The disability picture 
objectively presented is not one consistent with the degree 
of severity needed to meet the schedular criteria for a 
higher rating.  The preponderance of the evidence is against 
the claim, and it must be denied.  

Finally, it is noteworthy that this appeal is from the 
initial rating assigned with the grant of service connection.  
The RO has not assigned "staged ratings".  The Board also 
finds that the signs and symptoms of the veteran's disability 
manifested by nausea have never during the appellate period 
exceeded those in the schedular criteria for a 10 percent 
rating under Code 7305 (and/or Code 7346).  Hence, "staged 
ratings" are not indicated.  


ORDER

For the period from July 29, 1997 to March 3, 2005, a 30 
percent rating for a disability manifested by memory loss, 
fatigue, and sleep disturbance is granted, subject to the 
governing criteria applicable to the payment of monetary 
awards.  

An evaluation in excess of 30 percent for a disability 
manifested by memory loss, fatigue, and sleep disturbance is 
denied.  

An evaluation in excess of 10 percent for a disability 
manifested by nausea is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


